Citation Nr: 0410672	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  97-03 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for generalized arthritis of 
multiple joints. 

2.  Entitlement to an initial increased evaluation for residuals 
of a gunshot wound (GSW) of the abdomen with incisional hernia, 
postoperative, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial disability evaluation greater than 
40 percent for herniated nucleus pulposus with degenerative disc 
disease of the lumbar spine prior to January 27, 1999.

4.  Entitlement to an initial increased evaluation for herniated 
nucleus pulposus with degenerative disc disease of the lumbar 
spine, currently evaluated as 60 percent disabling.





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on almost continuous active duty from July 1958 
to January 1978.

The Board of Veterans' Appeals (Board) notes that the issues on 
appeal arose from Department of Veterans Affairs (VA) Regional 
Office (RO) rating decisions.  

In reviewing the record the Board notes that appellate 
jurisdiction is limited to the issues as stated on the title page.

The Board notes that the issue of entitlement to an initial 
increased evaluation for herniated nucleus pulposus with 
degenerative disc disease of the lumbar spine, currently evaluated 
as 60 percent disabling and the implied issue of entitlement to a 
separate compensable evaluation for scars associated with 
residuals of a GSW of the abdomen with incisional hernia, 
postoperative will be addressed in the Remand section of the 
decision.  

This appeal is remanded in part to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The probative, competent medical evidence fails to establish 
an etiologic link or nexus between the veteran's apparent 
generalized arthritis process of multiple joints first noted many 
years following separation from service and any incident of active 
service.

2.  The veteran's residuals of a GSW of the abdomen are primarily 
manifested by recurrence of a small to moderately sized 
postoperative incisional hernia which is easily reducible and well 
supported by a belt under ordinary conditions.

3.  The competent medical evidence fails to show evidence of a 
large incisional hernia, not well supported by a belt under 
ordinary circumstances. 

4.  Prior to January 27, 1999, the veteran's herniated nucleus 
pulposus with degenerative disc disease of the lumbar spine was 
manifested by evidence of limitation of motion with muscle spasm 
and exacerbations of pain that more nearly approximated severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.


CONCLUSIONS OF LAW

1.  A generalized arthritis process of multiple joints was not 
incurred in or aggravated by active service nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. § 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303(d), 3.307, 3.309 (2003).

2.  The criteria for an initial evaluation in excess of 20 percent 
for service-connected residuals of a GSW of the abdomen with 
incisional hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.114, Diagnostic Code 7339 (2003).

3.  The criteria for an initial evaluation greater than 40 percent 
for herniated nucleus pulposus with degenerative disc disease of 
the lumbar spine prior to January 27, 1999, have not been met.  38 
U.S.C.A. §§ 1155, 5107 West 1991 & Supp. 2002; 
38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are silent for evidence of a 
generalized arthritis process of multiple joints.  In October 1971 
he was seen for complaints of numbness and burning sensation of 
the left buttocks which extended down the left lower extremity.  
Following an objective examination the impression was possible 
herniated nucleus pulposus (HNP).  A November 1971 orthopedic 
examination report showed resolving left sciatica probably 
secondary to herniated nucleus pulposus. 

In April 1972 the veteran was treated for a GSW of the abdomen.  
He accidentally shot himself.  The GSW was considered in line of 
duty.  An operative report shows there was an entrance wound with 
minimal skin burns in the right upper quadrant of the abdomen over 
the costal margin and right flank.  The bullet was palpable under 
the skin and surrounded by hematoma.  The bullet was removed from 
the abdominal wall.  The liver, gallbladder and retroperitoneal 
area, splenic flexure and colon were all examined for injuries and 
none were found.  He tolerated the procedure well.  

In March and April 1974 the veteran was treated for back pain 
after falling off a ladder.  An x-ray of the thoracic spine was 
normal.  Impressions included back sprain, bruises and paraspinal 
spasm.  

In July 1975 the veteran was seen for right hip symptoms 
associated with x-ray evidence of sclerosis at the right 
sacroiliac joint.  

On followup examination at the orthopedic clinic that month a 
history of a ruptured disc was noted on the left side.  

In August 1976 the veteran was seen for low back sacroiliac joint 
pain with right lower extremity radicular symptoms.  An x-ray 
study revealed sclerosis of the sacroiliac joint.  Impression was 
mild sacroiliac joint arthritis.  

A June 1977 physical examination report was silent for generalized 
multiple joint arthritis and low back symptoms.  An abdominal 
examination revealed postoperative scarring.  Otherwise, the 
abdominal examination was normal.  

Prior to final separation from active duty, a November 1977 
physical examination report was silent for a multiple joint 
arthritis process.  A clinical evaluation of the spine revealed a 
history of S1 joint arthritis, mild.  An examination of the 
abdomen revealed postoperative scars.  Otherwise, the abdominal 
examination was normal.

Private hospital records in December 1986 show treatment for 
postoperative state following old abdominal GSW with ventral 
hernia.  

Private medical records dated in December 1993 and August 1994 
show treatment for complaints of back pain with muscle spasms.  
The pain improved with rest.  

On examination of the paralumbar spine, evidence of low back spasm 
and tenderness was noted in the muscles.  No evidence of 
radiculopathy was noted.  Deep tendon reflexes were normal.  
Straight leg lifts were normal.  No muscle wasting was 
appreciated.  

In July 1995 the veteran was seen for a ventral hernia-incisional 
in the lower midline scar.  It was noted as history that the 
original surgery in 1970 was due to an abdominal GSW.  Reportedly, 
three hernia repairs were preformed along the wound site in1986.  
Following an objective examination the impression was ventral scar 
hernia, incisional, symptomatic.  

A November 1995 VA general medical examination report shows that 
an abdominal evaluation revealed multiple surgical scars.  Also 
noted was a hernia measuring 4 centimeters in diameter in the area 
of the previous abdominal incision just above and to the left of 
the umbilicus.  The hernia was noted primarily when the veteran 
was in the standing position.  

Diagnoses included postoperative status-abdominal exploratory 
operation in the military service in 1972 following a GSW, 
postoperative status-repair of ventral hernia, umbilical hernia, 
and bilateral inguinal hernias in 1986 and now a recurrent 
moderate ventral incisional hernia measuring approximately 4 
centimeters in diameter.  

A November 1995 VA orthopedic examination report shows the veteran 
walked with a straight spine, level pelvis and normal gait.  It 
was noted that he currently had a recurrence of an incicisional 
hernia.  The veteran reported an episode of back pain with 
numbness in the left leg to the small toes.  It was noted that a 
physician had told him that he probably had a herniated disc.  He 
was placed on bed rest for three weeks.  He had not had recurrence 
of left leg numbness but had one additional episode in which he 
had numbness in the right buttock area.  

On examination the veteran had a negative straight and cross leg 
examination.  He could situp with his legs fully extended.  He had 
85 degrees of forward flexion and 35 degrees of extension.  He 
laterally flexed to 40 degrees and rotated to 35 degrees.  
Diagnoses included herniated nucleus pulposus of the lumbar spine 
with left radiculopathy to the small toe and right radiculopathy 
to the buttocks, without notable loss of motion.  

In an original rating decision of March 1996, the RO granted 
service-connection for residuals of GSW of the abdomen with 
incisional hernia evaluated as 20 percent disabling under 
Diagnostic Code 7339 from July 31, 1995, date of receipt of 
original claim.  Also, service-connection was granted for 
herniated nucleus pulposus, evaluated as noncompensable under 
Diagnostic Code 5293 effective from July 31, 1995.  

VA outpatient treatment records dated in 1996 and 1997 show 
intermitted low back symptoms with left leg sciatica since a back 
injury in service treated with rest.  Muscle spasms were noted.  
An x-ray of the low back showed narrowing of the 
L4-5 interspace with anterior subluxation of L5 and degenerated 
L4-5 disc with anterior subluxation of L5.

In April 1997 the veteran attended a hearing before a hearing 
officer at the RO.  The hearing transcript is on file.  He noted 
wearing a belt for his hernia.  He noted taking medication for 
back pain.  

A July 1997 private medical examination report shows the veteran 
was described as a well developed and well nourished individual 
who was in no acute distress.  Examination of the abdomen revealed 
multiple well-healed surgical incisions.  A small midline ventral 
hernia in one of the incision lines was noted and considered to be 
easily reducible.  

It was noted that the veteran had significant arthritis of 
multiple joints involving the right hip and both knees.  The 
arthritis was described as a nonrheumatoid arthritis type.  
Pertinent diagnosis included degenerative disk disease with 
significant arthritic change in the right hip and GSW to the 
abdomen which resulted in damage to the biliary drainage system 
that completely resolved.  

In a September 1997 rating decision the RO granted an increased 40 
percent evaluation for service-connected low back disability 
diagnosed as herniated nucleus pulposus with degenerative disc 
disease of the lumbar spine from July 31, 1995.  The 20 percent 
evaluation in effect for residuals of a GSW of the abdomen with 
incisional hernia was confirmed and continued.

In July 1998 the RO denied service connection for a generalized 
arthritis process of multiple joints.  It was noted that arthritis 
of multiple joints was not present in service or manifested to a 
compensable degree within one year following separation from 
service.  No nexus was shown between the multiple joint arthritis 
first noted in the 1990's and the veteran's remote period of 
service.  

A January 27, 1999, VA orthopedic examination report shows as 
medical history that the veteran sustained a ruptured disc in the 
1970's and was treated conservatively with bedrest.  Since then, 
he had had recurrent episodes of back pain and tingling in one leg 
or the other at times.  It was noted that he had worked as a 
computer engineer until the onset of idiopathic thrombocytopenic 
purpura (ITP).  He subsequently retired.  

The veteran noted that when his medication for back pain wore off 
he was unable to function.  He noted that he was unable to sit for 
very long because of his back pain.  He reported that he was 
unable to do any lifting.  

On objective examination, he stood without abnormal curvature.  He 
walked on his heels and toes without difficulty.  His gait was 
characterized as hesitant.  His balance was described as "not 
great."  He demonstrated 20 degrees of forward flexion.  He noted 
that it then became painful.  He stated that he had learned to 
avoid going any further.  He was able to side tilt to 10 degrees 
in either direction. Straight leg raising was to 50 degrees on 
each side.  Symptomatic low back and leg pain was noted.  Knee 
jerks were symmetrical and active.  Ankle jerks were symmetrical 
and hypoactive.  Pertinent diagnosis was history of herniated 
nucleus pulposus with degenerative disc disease of the lumbar 
spine.  The examiner opined that the main reason of the veteran's 
unemployability was due to ITP.  

A January 1999 VA gastrointestinal examination report shows that 
the veteran walked very slowly complaining of back pain.  An 
abdominal examination revealed postoperative scars and a small 
incisional hernia.  He wore an  abdominal binder.  Pertinent 
diagnosis was residuals of a GSW of the abdomen with incisional 
hernia.  The examiner opined that the veteran's service-connected 
residuals of a GSW of the abdomen with incisional hernia would not 
preclude employment.  

In June 1999 the RO granted an increased 60 percent evaluation for 
herniated nucleus pulposus with degenerative disc disease of the 
lumbar spine effective January 27, 1999.  The 20 percent 
evaluation in effect for residuals of a GSW of the abdomen with 
incisional hernia was confirmed and continued.  

Private medical records in July 1999 show evidence of a right 
total hip arthroplasty for severe degenerative joint disease of 
the right hip secondary to avascular necrosis. 

A July 2000, private medical statement from A.B.S., D.O., notes 
that the veteran was evaluated for ventral incisional hernia which 
was present for a couple of years.  The veteran reported that it 
was increasing in size.  Past surgical history included laparotomy 
for GSW in 1970.  An examination of the abdomen revealed a 3 
centimeter incisional hernia.  He also had retractile scars.  
Impression was ventral incisional hernia.  The examiner noted 
discussing a ventral incisional hernia repair with the veteran.  
The veteran wished to proceed.  

A private hospital report in late July 2000 shows surgical repair 
for ventral incisional hernia.  No complications were noted.  At 
hospital discharge he ambulated without difficulty.  Pain was 
controlled by oral medication.  

A November 2002 VA genitourinary examination report shows that the 
examiner reviewed the veteran's claims file.  Reportedly, the 
examiner was to determine whether the veteran needed a support 
with belt under ordinary circumstances.  It was noted that private 
medical evidence in July 2000 referred to a hernia repair with 
Septra mesh.  

It was noted that the veteran was seen on several occasions 
following surgery complaining of slight discomfort in the region 
of the operation.  Also, it was noted that currently he had no 
significant complaints referable to this condition except for a 
slight pulling sensation.  He wore an abdominal binder but only 
when he had to do some physical activities and not when he was 
just around the house.  An abdominal examination revealed surgical 
scarring.  There was no evidence of recurrence of a hernia.  The 
umbilicus was in proper placement.  Abdominal photographs were 
consistent with the examination findings.  

In a September 2003 rating decision the RO confirmed and continued 
the denial of service connection for a generalized arthritis 
process of multiple joints.  The RO noted that that the right 
sacroiliac joint (S1) arthritis noted in service was considered 
secondary to trauma and encompassed within the 60 percent 
evaluation assigned for service-connected herniated nucleus 
pulposus with degenerative disc disease, lumbar spine.  The RO 
noted that there was no evidence of arthritis involving any other 
joint noted in service.

The record shows that other disabilities for which service 
connection is in effect consist of prostatitis evaluated as 20 
percent disabling, conjunctivitis evaluated as 10 percent 
disabling, tinnitus evaluated as 10 percent disabling, deviated 
nasal septum evaluated as 10 percent disabling, and sinusitis and 
hemorrhoids evaluated as noncompensable, each.  Entitlement to a 
total rating based on individual unemployability due to service-
connected disabilities (TDIU) is in effect.


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect to 
the duty to assist, and supersedes the decision of the CAVC in 
Morton v. West , 12 Vet. App. 477 (1999) withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim that 
is not well grounded.  

On August 29, 2001, the final regulations implementing the VCAA 
were published in the Federal Register.  The portion of these 
regulations pertaining to the duty to notify and the duty to 
assist are also effective as of the date of the enactment of the 
VCAA, November 9, 2000.  66 Fed. Reg. 45,620, 45,630-45,632 
(August 29, 2001) (codified as 38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law has 
expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to substantiate a 
claim), and is therefore more favorable to the veteran.  
Therefore, the amended duty to assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 2003), the 
CAFC determined that the VCAA had no  retroactive application to 
claims pending on the date of the VCAA's enactment, November 9, 
2000.  Accordingly, Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
and Holliday v. Principi, 14 Vet. App. 280 (2001) were overruled 
to the extent they conflict with Supreme Court and CAFC precedent.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to substantiate 
the appellant's claim.  In the case at hand, the Board is 
satisfied that the duty to notify and the duty to assist have been 
met to the extent necessary under the new law.  

During the appeal period the RO formally notified the veteran of 
the VCAA of 2000 with respect to the issues on appeal.  Also, he 
was advised of evidence he could submit himself or to sufficiently 
identify evidence and if private in nature to complete 
authorization or medical releases so that VA could obtain the 
evidence for him.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has not identified any outstanding medical evidence of 
treatment for residuals of a right knee injury.  As the United 
States Court of Appeals for Veterans Claims (CAVC) has noted, the 
duty to assist in the development and adjudication of a claim is 
not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet. App. 480 (1992).

The duty to notify has been satisfied, as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO also provided the veteran with the reasons his 
claim could not be granted based upon the evidence of record. 

The CAVC's decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  VA believes that this decision is incorrect 
as it applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant was not  given prior to the first 
AOJ adjudication of the claims prior to November 9, 2000, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

Also, in Pelegrini the CAVC held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
notes that in VAOPGCPREC 
1-2004, VA General Counsel held:

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), the VA, 
upon receipt of a complete or substantially complete application, 
must notify the claimant of the information and evidence necessary 
to substantiate the claim for benefits and must indicate which 
portion of that information and evidence the claimant must provide 
and which portion VA will attempt to obtain for the claimant.  In 
Pelegrini v. Principi, No. 01-944, 2004 U.S. App. Vet. Claims 
LEXIS 11 (Jan. 13, 2004), the United States Court of Appeals for 
Veterans Claims (CAVC) stated that section 3.159(b)(1), 
explicitly, and section 5103(a), implicitly, require that VA 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under those 
provisions is obiter dictum and is not binding on VA.  Further, 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, VCAA notice has been fully satisfied.

Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  Accordingly, there is 
no prejudice to him by appellate consideration of the claims at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the above, the Board finds that the duties to notify 
and to assist have been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

With respect to the veteran's claim of entitlement to service 
connection for generalized arthritis of multiple joints the 
provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain medical 
examination or opinion if necessary to make a decision on a claim.  
The veteran's service medical records are silent for a generalized 
multiple joint arthritis process.  The first evidence of an 
apparent generalized multiple joint arthritis process was first 
noted many years following separation from service.  

As addressed below, the veteran has provided no competent evidence 
that his current generalized multiple joint arthritis process is 
associated with service.  Absent such evidence, the Board has no 
obligation to provide a medical examination.  Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  As such, the Board finds 
that no reasonable possibility exists that any further assistance 
would aid the veteran in substantiating his claim and that the 
requirements of the VCAA have been met.  

As VA has made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims on appeal, no further assistance 
is required to comply with the duty to assist as mandated under 
the VCAA of 2000.







Service Connection 

Criteria

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A.  
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2003).

There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is manifested 
to a degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In determining whether an injury or disease was incurred in or 
aggravated in service, the evidence in support of the claim is 
evaluated based on the places, types and circumstances of service 
as shown by the service records, the official history of each 
organization in which the veteran served, the veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.303(a), 3.304.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
veteran.  38 C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  Where there is 
an approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West Supp. 2002). 

In this case, a comprehensive review of the record shows that 
competent medical evidence demonstrates that there is no nexus or 
etiologic link between the veteran's apparent generalized 
arthritis process of multiple joints first noted more than 10 
years postservice and his remote period of active duty.

Specifically, the Board notes that the voluminous service medical 
records including a report of a November 1977 physical examination 
undertaken prior to final separation from service, are silent for 
a generalized arthritis process of multiple joints.  The arthritis 
of S1 noted in service is considered to be of traumatic origin and 
encompassed within the grant of service connection for herniated 
nucleus pulposus with degenerative disc disease of the lumbar 
spine.

The pertinent postservice medical records are silent for any 
evidence of a generalized arthritis process of multiple joints for 
more than 10 years following final separation from active duty.  
Significantly, the record is without any probative competent 
medical evidence suggesting an etiologic link or nexus between the 
veteran's current generalized arthritis process of multiple joints 
first noted many years postservice and any incident of active 
duty.

The veteran's bare opinion, as a lay person, is of no probative 
value in light of the requirement for medical evidence linking a 
currently diagnosed generalized arthritis process of multiple 
joints with his active service.  The CAVC has held that lay 
assertions of medical causation do not constitute competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

Simply put, the competent and probative medical evidence of record 
fails to establish that the veteran has a generalized arthritis 
process of multiple joints that is linked to active service on any 
basis.

Although the veteran is entitled to the benefit of the doubt where 
the evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service connection 
for a generalized arthritis process of multiple joints.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


Increased Rating 

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 1991).  The average impairment as set 
forth in the VA Schedule for Rating Disabilities, codified in 38 
C.F.R. Part 4, includes Diagnostic Codes which represent 
particular disabilities.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1 (2003).

In determining the disability evaluation, VA must acknowledge and 
consider all regulations which are potentially applicable based 
upon the assertions and issues raised in the record and explain 
the reasons and bases used to support its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2003).

In Fenderson v. West, 12 Vet. App. 119 (1999), the CAVC held that 
"where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern" is not applicable to 
the assignment of an initial rating for disability following an 
initial award of service connection for the disability.  Rather, 
at the time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a practice 
known as "staged ratings."

Ratings shall be based as far as practicable, upon the average 
impairment of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular evaluations 
are found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the criteria 
set forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.

The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R.
§ 3.321(b)(1).







I.  Residuals of a GSW of the abdomen with incisional hernia, 
postoperative.

Initially, the Board points out that the implied issue of 
entitlement to a separate compensable evaluation for scars 
associated with residuals of a GSW of the abdomen with incisional 
hernia will be addressed in the Remand section of the decision and 
is not a topic of discussion in the paragraphs below.

The Board notes that the veteran's residuals of a GSW of the 
abdomen is primarily manifested by an incisional hernia, 
postoperative, rated under Diagnostic Code 7339 for ventral 
hernia, postoperative.  

Under Diagnostic Code 7339 for postoperative ventral hernia, the 
following ratings may be assigned:

100 percent: Massive, persistent, severe diastasis of recti 
muscles or extensive diffuse destruction or weakening of muscular 
and fascial support of abdominal wall so as to be inoperable.  40 
percent: Large, not well supported by belt under ordinary 
conditions.  20 percent: Small, not well supported by belt under 
ordinary conditions, or healed ventral hernia or postoperative 
wounds with weakening of abdominal wall and indication for a 
supporting belt. 
38 C.F.R. § 4.114 (2003).

The voluminous medical records essentially show evidence of a 
recurring, easily reducible, small to moderately sized incisional 
hernia treated successfully with surgery.  The veteran noted 
wearing an abdominal belt only when engaged in physical activity 
but not when he was just around the house.  On recent VA 
examination in November 2002, there was no evidence of recurrence 
following the surgical hernia repair in July 2000.  Importantly, 
the competent medical evidence fails to show evidence of a large 
incisional hernia, not well supported by a belt under ordinary 
circumstances.  

Overall, the preponderance of the evidence is negative and against 
the assignment of an increased evaluation for residuals of a GSW 
of the abdomen with incisional hernia, postoperative.   Moreover, 
the practice known as "staged ratings" as cited in Fenderson v. 
West, 12 Vet. App. 119 (1999), is not for application in this 
case.


II.  Entitlement to an initial disability evaluation greater than 
40 percent for herniated nucleus pulposus with degenerative disc 
disease of the lumbar spine prior to January 27, 1999.

The Board notes that 38 C.F.R. Part 4, Diagnostic Code 5293, for 
intervertebral disc syndrome, provides a maximum 60 percent 
schedular evaluation for pronounced impairment manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk or other neurologic findings appropriate to site of diseased 
disc, with little intermittent relief. For severe impairment with 
recurring attacks and intermittent relief, a 40 percent evaluation 
is warranted.  Id.

Alternatively, for unfavorable ankylosis of the spine, a maximum 
50 percent evaluation is provided under Diagnostic Code 5289.  For 
favorable ankylosis a 40 percent rating is warranted.  Id.

Maximum schedular ratings of 40 percent are provided for severe 
limitation of motion of the lumbar spine and for severe 
lumbosacral strain under Diagnostic Codes 5292 and 5295, 
respectively.  Traumatic arthritis established by X-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Diagnostic Code 5010-5003.

The Board recognizes that a disability rating may be based on 
"functional loss...due to pain, supported by adequate pathology 
and evidenced by the visible behavior of the claimant undertaking 
the motion." 38 C.F.R. § 4.40 (2003).  Furthermore, 
38 C.F.R. § 4.45 provides that in rating disabilities of joints, 
inquiry will be directed to weakened movement and pain on 
movement, in addition to limitation of motion. Painful motion is 
an important factor of disability.  38 C.F.R. § 4.59 (2003).

The VA General Counsel held that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of motion and 
that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  VAOPGCPREC 36-97.

The Board notes that the grant of service-connection for herniated 
nucleus pulposus with degenerative disc disease of the lumbar 
spine encompasses traumatic arthritis of the sacroiliac joint at 
S1. 

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  Esteban 
v. Brown, 6 Vet. App. 259 (1995).  Impairment associated with the 
veteran's service-connected disability may be rated separately 
unless it constitutes the same disability or the same 
manifestation.  Esteban, 6 Vet. App. 261.  The critical element is 
that none of the symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and distinct.  
Esteban, 6 Vet. App. at 261, 262.

In this case, the Board concludes that the veteran's 
symptomatology attributable to his service-connected herniated 
nucleus pulposus with degenerative disc disease of the lumbar 
spine and traumatic arthritis of S1 do overlap both physically and 
functionally since both involve such manifestations as limitation 
of motion and muscle spasm involving the low back.  Separate 
ratings for such symptomatology, therefore, would result in the 
prohibited evaluation of the same manifestation under different 
diagnoses.  See 38 C.F.R. § 4.14.

In reviewing the voluminous medical record prior to January 27, 
1999, the Board notes that the orthopedic and neurologic clinical 
findings failed to demonstrate symptoms and manifestations of 
service-connected low back disability supported by adequate 
pathology either meeting or more nearly approximating unfavorable 
ankylosis of the lumbar spine warranting the next higher rating of 
50 percent under Diagnostic Code 5289 or pronounced intervertebral 
syndrome warranting the next higher rating of 60 percent under 
Diagnostic Code 5293.

Rather, the overwhelming medical evidence prior to January 27, 
1999 demonstrated clinical findings associated with service-
connected herniated nucleus pulposus with degenerative disc 
disease of the lumbar spine suggestive of no more than severe 
limitation of motion of the lumbar spine under diagnostic code 
5292, severe intervertebral disc syndrome under diagnostic code 
5293, severe lumbosacral strain under diagnostic code 5295 and 
favorable ankylosis of the lumbar spine under Diagnostic Code 5289 
and contemplated within the 40 percent evaluation in effect.  

As required by DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board 
has also taken into consideration the provisions of 38 C.F.R. § 
4.45.  In this regard there has been no weakened movement of the 
low back, excess fatigability or incoordination described in the 
record due to the service-connected low back disability.

Also, in determining functional disability, VA has a duty to 
include an evaluation of the veteran's pain.  38 C.F.R. § 4.40.  
In DeLuca, the CAVC held that 
38 C.F.R. § 4.40 does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use.  Any 
pain the veteran attributes to his service-connected low back 
disability is not supported by adequate pathology to warrant the 
assignment of the next higher evaluation.  As for functional 
impairment, the Board has considered the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 and their possible application.  While there is 
some evidence of painful limited motion of the veteran's back, the 
evidence of record does not suggest that the pain results in 
functional impairment beyond what is contemplated by a 40 percent 
evaluation under Diagnostic Codes 5292, 5293, and 5295.  Moreover, 
the clinical evidence does not demonstrate the presence of any 
significant weakened movement, excess fatigability or 
incoordination associated with service-connected low back 
disability.

Neither does the evidence show that the veteran's service-
connected low back disability more closely approximated the 
criteria for the next higher rating under the above cited 
pertinent rating criteria prior to January 27, 1999.  38 C.F.R. § 
4.7.

Overall, the preponderance of the evidence is negative and against 
the assignment of an increased evaluation greater than 40 percent 
for herniated nucleus pulposus with degenerative disc disease of 
the lumbar spine prior to January 27, 1999.  Moreover, the 
practice known as "staged ratings" as cited in Fenderson v. West, 
12 Vet. App. 119 (1999), is not for application in this case.


Other Considerations 

The CAVC has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board notes that the RO did not provide the veteran with the 
provisions of 38 C.F.R. § 3.321(b)(1), nor did it actually 
consider his claim in light thereof.

The CAVC has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Undersecretary for Benefits or the Director 
of the VA Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board does not find the veteran's disability picture to be 
unusual or exceptional in nature.  

It is the judgment of the Board that no evidentiary basis has been 
presented upon which to predicate referral of the veteran's case 
to the VA Undersecretary for Benefits or the Director of the VA 
Compensation and Pension Service.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  The current rating scheme adequately 
contemplates the nature and extent of severity of his residuals of 
a GSW of the abdomen with incisional hernia, postoperative and 
herniated nucleus pulposus with degenerative disc disease of the 
lumbar spine with no need to refer his case for consideration of a 
higher rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt where 
the evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against the claims for increased evaluations for 
residuals of a GSW of the abdomen with incisional hernia, 
postoperative and herniated nucleus pulposus with degenerative 
disc disease of the lumbar spine prior to January 27, 1999.


ORDER

Entitlement to service connection for generalized arthritis of 
multiple joints is denied.  

Entitlement to an initial increased evaluation greater than 20 
percent for residuals of a GSW of the abdomen with incisional 
hernia is denied.

Entitlement to an initial disability evaluation greater than 40 
percent for herniated nucleus pulposus with degenerative disc 
disease of the lumbar spine prior to January 27, 1999 is denied.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs (or VBA AMC) to provide expeditious handling of 
all cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.43 and 38.02.

In reviewing the record the Board notes that the VBA AMC should 
arrange to obtain all pertinent outstanding medical records 
regarding treatment of the veteran's service-connected low back 
disability dating from approximately January 27, 1999 to the 
present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992),

The Board notes that during the course of the appeal the rating 
criteria for evaluating intervertebral disc syndrome were amended 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).

Also, the rating criteria for evaluating the spine were amended 
effective September 26, 2003.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003).

The record does not show that VA ever informed the veteran of the 
revised rating criteria or considered the issue of entitlement to 
an increased evaluation for herniated nucleus pulposus with 
degenerative disc disease of the lumbar spine, currently evaluated 
as 60 percent disabling, under the revised rating criteria.  
See 38 C.F.R. § 20.903 (providing for notification of law to be 
considered by the Board and opportunity for response); cf. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Additionally, the Board notes that the implied issue of 
entitlement to a separate compensable evaluation for scars 
associated with residuals of a GSW of the abdomen with incisional 
hernia, postoperative, should be adjudicated in light of the 
amended rating criteria for evaluating skin/scar disabilities 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002). 

To ensure full compliance with due process requirements, the case 
is REMANDED to the VBA AMC for the following development:

1.  The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

In this regard the VBA AMC should contact the veteran and request 
that he provide a list of the names and addresses of all VA and 
non-VA doctors and medical care facilities (hospitals, HMOs, etc.) 
who have treated him for service-connected low back disability 
from January 27, 1999 to the present.  

Provide him with release forms and ask that a copy be signed and 
returned for each health care provider identified.

When the veteran responds, obtain records from each health care 
provider the appellant identifies that are not already of record.  
If these records cannot be obtained and we don't have affirmative 
evidence that they do not exist, inform the veteran of the records 
that we were unable to obtain, including what efforts were made to 
obtain them.

2.  The VBA AMC must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).  See also Veterans 
Benefits Act of 2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____) (permits VA 
to adjudicate a claim within a year of receipt.)  This provision 
is retroactive to November 9, 2000, the effective date of the VCAA 
and Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this 
regard, the VBA AMC should notify the veteran of the new criteria 
for rating intervertebral disc syndrome, effective September 23, 
2002, the new criteria for rating disabilities of the spine, 
effective September 26, 2003 and the new criteria for rating 
skin/scar disabilities effective August 30, 2002.  The VBA AMC 
should notify the veteran of the evidence needed to support his 
current claim on appeal.  

3.  After undertaking any development deemed appropriate in 
addition to that specified above, the VBA AMC should reajudicate 
the issue of entitlement to an increased evaluation for herniated 
nucleus pulposus with degenerative disc disease of the lumbar 
spine currently evaluated as 60 percent disabling under the 
pertinent old and revised rating criteria for evaluating 
intervertebral disc syndrome and disabilities of the spine.  Also, 
the VBA AMC should formally adjudicate the implied issue of 
entitlement to a separate compensable evaluation for scars 
associated with residuals of a GSW of the abdomen with incisional 
hernia, postoperative, under the old and new criteria for 
evaluating skin/scar disabilities.  

Following compliance with due process procedures, the case should 
be returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The appellant 
need take no action unless otherwise notified.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



